         Case 9:20-cr-00044-DLC Document 25 Filed 12/16/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–44–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 THOMAS PAUL KIRSCH,

                       Defendant.

       Before the Court is United State Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation Concerning Plea. (Doc. 24.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Mr. Kirsch is charged with one count of prohibited person in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1) and one count of

possession of an unregistered firearm, in violation of 26 U.S.C. §§ 5841, 5861(d),

and 5871. (Doc. 1.) Based on Mr. Kirsch’s appearance before Judge DeSoto,

pursuant to Federal Rule of Criminal Procedure 11, she recommends that this

                                           1
        Case 9:20-cr-00044-DLC Document 25 Filed 12/16/20 Page 2 of 2



Court adjudge him guilty of one count of prohibited person in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1), defer acceptance of

the Plea Agreement (Doc. 19) until it has reviewed the agreement and the

Presentence Investigation Report, and impose the agreed forfeiture against him.

(Doc. 24 at 2.) Reviewing these recommendations for clear error, the Court finds

none. As is the Court’s practice, any decision regarding acceptance of the plea

agreement and dismissal of Count II will be deferred until sentencing.

      Accordingly, IT IS ORDERED that the Court ADOPTS the Findings and

Recommendation (Doc. 24) IN FULL.

      IT IS FURTHER ORDERED that Mr. Kirsch’s motion to change plea (Doc.

15) is GRANTED, and he is adjudged guilty of one count of prohibited person in

possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

      IT IS FURTHER ORDERED that, pursuant to 18 U.S.C. § 924(d), Mr.

Kirsch shall forfeit any firearms and ammunition involved and used in any

knowing violation of the offense for which he has been adjudged guilty.

      DATED this 16th day of December, 2020.




                                         2
